      Case 2:19-cv-02443-HLT-JPO Document 31 Filed 04/27/20 Page 1 of 17




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS

 Cindy Hoedel and Scott Yeargain,                  )
                                                   )
                    Plaintiffs,                    )
                                                   )
                                                   )
 v.                                                )
                                                   )
                                                   )   2:19-cv-02443-HLT-JPO
 Honorable Susan K. Duffy, Honorable Shari         )
 Feist Albrecht, and Honorable Dwight D.           )
 Keen, in their official capacities as             )
 Commissioners for the Kansas Corporation          )
 Commission, and Shari Feist Albrecht,             )
 Dwight D. Keen, Jay Emler, and Dustin Kirk,       )
 each in their individual capacities.              )
                                                   )
                      Defendants.                  )
                                                   )
                                                   )
                                                   )
                                                   )



                                  FIRST AMENDED COMPLAINT


       Plaintiffs Cindy Hoedel and Scott Yeargain, by and through their attorneys, hereby assert

this Complaint against the Honorable Susan K. Duffy, Honorable Shari Feist Albrecht, and

Honorable Dwight D. Keen in their official capacities as Commissioners of the Kansas

Corporation Commission, present Commissioners Shari Feist Albrecht, Dwight D. Keen, and

former Commissioner Jay Emler each in their individual capacities, and Mr. Dustin Kirk, former

Deputy General Counsel of the Kansas Corporation Commission, in his individual capacity, and

state as follows:




                                               1
       Case 2:19-cv-02443-HLT-JPO Document 31 Filed 04/27/20 Page 2 of 17




                                             Nature of the Action

1. This action arises under the First and Fourteenth Amendments of the Constitution of the

    United States, which deprivation of rights is actionable under 42 U.S.C. § 1983.

2. During 2017 and 2018, the Kansas Corporation Commission (“KCC”) was regularly made

    aware of instances where a non-attorney was accused of trying to represent a party in

    commission proceedings.

3. In or around May 2018, Commissioners Emler, Albrecht, and Keen (collectively, “the

    Defendant Commissioners”),1 were informed by their counsel Defendant Dustin Kirk that

    Plaintiffs were giving each other advice and providing assistance to each other in filing

    protests to injection well2 applications.

4. After consulting the Defendant Commissioners and acting both on their behalf and on behalf

    of the KCC, Defendant Kirk contacted the Kansas Attorney General’s Office to file a

    baseless consumer protection complaint against Plaintiffs Hoedel and Yeargain in retaliation

    for their efforts protesting injection well applications and associating with other concerned

    citizens for the purpose of vindicating their rights before the KCC.

5. Defendants’ complaint alleged that Plaintiffs Hoedel and Yeargain had engaged in the

    unauthorized practice of law because they shared information, advice, and sample filings

    with other concerned citizens protesting injection well applications pending before the KCC.




1
  Commissioners Albrecht and Keen—who at all relevant times were and continue to be commissioners of the
KCC— are sued both in their official and individual capacities. Former KCC Chair Jay Emler is sued in his
individual capacity based on his conduct while in office, but the official capacity claim against the KCC Chair
passes to Defendant Emler’s successor, Commissioner Duffy, who is sued in her official capacity only. All of these
present and former commissioners are included in the appellation, “Defendant Commissioners.”
2
  An injection well is used to place fluid underground into porous geologic formations. Injection wells are used to
“dispose” of fracking fluid wastes.



                                                         2
      Case 2:19-cv-02443-HLT-JPO Document 31 Filed 04/27/20 Page 3 of 17




   Defendants did not review the unauthorized practice of law statute and had no legitimate

   basis for believing Ms. Hoedel or Mr. Yeargain had violated any provision of the law.

6. The investigation Defendants initiated has chilled Plaintiffs’ First Amendment protected

   petition activities, undermined their efforts to associate for the purpose of obtaining legal

   redress, and cost Ms. Hoedel $20,000 in lost income. Defendants’ actions also caused both

   Hoedel and Yeargain immense anxiety and emotional distress.

7. Plaintiffs face an ongoing threat of future retaliation by Defendant Commissioners evidenced

   by the fact that the Defendant Commissioners’ spokeswoman asserted their right to initiate

   future investigations into protesters for their advocacy in KCC proceedings. Additionally,

   Defendant Commissioners have continued their practice of targeting and scrutinizing oil

   injection well protesters, maintaining a list of protesters with whom staff are prohibited from

   speaking.

                                         Jurisdiction and Venue

8. The Court has original subject matter jurisdiction over this civil action pursuant to 28 U.S.C.

   §1331 because it involves the deprivation of rights secured by the United States Constitution

   in violation of 42 U.S.C. §1983.

9. This Court has personal jurisdiction over Defendants because they reside in and conduct

   business in the State of Kansas.

10. Venue is proper in this district because the violations took place in this district and the

   Defendants reside and/or do business in this district.




                                                  3
      Case 2:19-cv-02443-HLT-JPO Document 31 Filed 04/27/20 Page 4 of 17




                                             Parties

11. Plaintiff Cindy Hoedel is a Kansas resident who lives in Chase County. She is a contract

   researcher and journalist who spent twenty years working for the Kansas City Star. Hoedel

   became interested in KCC proceedings in 2017 after she experienced earthquakes at home

   caused by oil drilling. She filed a number of protests with the KCC to oppose injection well

   sites near her home in Mattfield Green, Kansas, and has coordinated with fellow concerned

   citizens to file objections to proposed injection well applications across Kansas. As a result

   of Defendants’ retaliation, Hoedel has lost income, experienced anxiety and emotional

   distress, and been unable to continue her collaborative work with other concerned citizens

   seeking redress before the KCC.

12. Plaintiff Scott Yeargain is a Kansas resident who lives in Franklin County. He has a PhD in

   Philosophy and lives on a small farm outside of Ottawa, Kansas. He has protested over a

   dozen injection well applications in KCC proceedings since 2016. Yeargain has coordinated

   with other protestants challenging injection sites in KCC proceedings. Defendants’ retaliation

   has undermined Mr. Yeargain’s ability to collaborate with other protesters seeking legal

   redress before the KCC.

13. Defendant Dustin Kirk is a resident of Kansas and, at all relevant times, was the Deputy

   General Counsel for KCC and acting under the color of state law.

14. Defendant Commissioner Susan Duffy is the Chair of the Kansas Corporation Commission.

   She is sued in her official capacity.

15. Defendant Commissioner Shari Albrecht is a Commissioner for the Kansas Corporation

   Commission. She is sued in her individual and official capacities. At all relevant times

   Commissioner Albrecht was acting under the color of state law.



                                                4
      Case 2:19-cv-02443-HLT-JPO Document 31 Filed 04/27/20 Page 5 of 17




16. Defendant Commissioner Dwight Keene is a Commissioner for the Kansas Corporation

   Commission. He is sued in his individual and official capacities. At all relevant times

   Commissioner Keene was acting under the color of state law.

17. Defendant Jay Emler was the Chair of the Kansas Corporation Commission from 2014 to

   2019. He is sued in his individual capacity. At all relevant times Defendant Emler was acting

   under the color of state law.

                                         Factual Allegations

KCC Oil Protests

18. KCC is the state agency responsible for regulating oil and gas drilling in Kansas. An oil or

   gas operator must file an application for permit with the KCC to open an injection well.

19. As part of the permitting process, the oil company must notify surrounding landowners and

   the KCC provides notice to the general public. Interested parties have the right to protest

   applications if they can articulate a reason why the proposed injection plan will damage oil,

   gas, or water resources. If a protest is filed, KCC can hold a hearing at which all interested

   parties can participate after being provided notice.

20. Prior to a KCC hearing, it is common for KCC to convene a prehearing conference. The

   Commission’s staff attorneys preside over the prehearing conferences. KCC uses prehearing

   conferences to schedule pre-hearing deadlines, consolidate protests, and identify witnesses.

21. After the prehearing conference, the oil company applying to the KCC can move to dismiss

   protestants who lack standing or have otherwise improperly filed a challenge. Protestants can

   file response briefs defending their right to be involved. They can also file pre-written

   testimony and request written discovery.




                                                 5
       Case 2:19-cv-02443-HLT-JPO Document 31 Filed 04/27/20 Page 6 of 17




22. The full commission presides over injection well hearings and will issue written findings and

    recommendations ruling on protestants’ standing and determining whether to approve or

    deny an injection well application.

Hoedel Protests

23. On February 9, 2017, Ms. Hoedel filed her first protest with KCC opposing Quail Oil’s

    application to open a well in Morris County. Hoedel’s protests received significant media

    coverage and increased public scrutiny of the KCC’s permitting process.

24. In June 2017, Ms. Hoedel filed a protest challenging an injection well application in

    Greenwood County. Hoedel coordinated her complaint filing with 9 other individual

    protestants. Defendant Kirk was the presiding officer in the action and convened the

    prehearing conference call. At no point in the proceedings did Defendant Kirk express

    concerns that Ms. Hoedel’s joint participation in the proceedings constituted the unauthorized

    practice of law.

25. Ms. Hoedel appeared before Defendant Commissioners several times for oil injection

    proceedings.

26. Throughout 2017 and 2018, Ms. Hoedel’s activism before the commission received

    consistent press coverage, including her discovery that KCC had improperly issued permits

    in the past.3

27. In the Spring of 2018, Ms. Hoedel filed protests against RJM Company’s applications for

    two injection sites in Barton County and Defendant Kirk was assigned as the presiding




3
 Celia Llopis-Jepsen, Kansas Energy Officials Review Legal Options After Errors Found In Oil Wastewater
Permits, KCUR 89.3 (Nov. 1, 2017), available at https://www.kcur.org/post/kansas-energy-officials-review-legal-
options-after-errors-found-oil-wastewater-permits.


                                                       6
      Case 2:19-cv-02443-HLT-JPO Document 31 Filed 04/27/20 Page 7 of 17




   officer in the prehearing phone conferences in both matters. A combined 40 protestants

   objected to RJM’s applications.

28. On May 7 and 8, 2018, Ms. Hoedel sent emails regarding the RJM Company proceedings. In

   her May 7, 2018 email, Ms. Hoedel notified the other protestants that they would need to join

   the pre-hearing conference to ensure that they would not be removed from the docket. In her

   May 8, 2018 email, Ms. Hoedel notified the other protestants that she typically pre-files

   testimony, offering to provide a sample to other protestants so they could “write whatever

   you want to say.” Defendant Kirk was copied on both emails.

29. After receiving Ms. Hoedel’s emails but on or before May 14, 2018, Defendant Kirk met

   with each of the Defendant Commissioners regarding his concerns that Ms. Hoedel was

   coordinating with other protesters.

30. On May 14, 2018, Defendant Kirk emailed Jeffrey Chanay— Chief Deputy Attorney General

   of Kansas— to express that he and the Defendant Commissioners were concerned that Ms.

   Hoedel had engaged in the unauthorized practice of law. The e-mail was sent by Defendant

   Kirk on behalf of the Defendant Commissioners.

31. On May 15, 2018, Defendant Kirk presided over the pre-hearing conference call for the RJM

   applications. At no point did Mr. Kirk express a concern that Ms. Hoedel’s coordinated

   efforts with fellow protestants constituted the unauthorized practice of law. At no point on

   the call did Hoedel represent that she was speaking on behalf of any of the other protestants.

32. On June 12, 2018, Defendant Kirk filed a formal complaint against Ms. Hoedel with the

   Attorney General for engaging in the unauthorized practice of law, attaching as evidence her

   May 7 and May 8 emails offering a written testimony sample and informing people they

   must attend the call to avoid being removed from the docket.




                                                7
      Case 2:19-cv-02443-HLT-JPO Document 31 Filed 04/27/20 Page 8 of 17




Yeargain Protests

33. Mr. Yeargain and his wife, Polly Shteamer, have filed a number of protests challenging

   injection applications to KCC, including a number of successful challenges that caused an oil

   company’s application to be denied.

34. In May 2018, Mr. Yeargain was one of several protestants opposing Utah Oil’s injection well

   application. Defendant Kirk was the presiding officer in the matter.

35. Defendant Kirk indicated that the pre-hearing conference might occur when Mr. Yeargain’s

   co-protestants Ken and Susan Petersen would be travelling abroad. Because the conference

   only concerned scheduling, they asked Mr. Yeargain if he could stand in for them. Mr.

   Yeargain responded that he did not know whether he would be permitted to cover the call but

   told the Petersens that they could ask Defendant Kirk.

36. Ken Petersen emailed Defendant Kirk on May 12, 2018, explaining their conflict and that

   they would like to designate Mr. Yeargain to relay their dates of availability during the

   preconference hearing.

37. Defendant Kirk spoke with Defendant Commissioners regarding Mr. Yeargain’s potentially

   assisting the Petersens on or before May 14, 2018.

38. On May 14, 2018 at 2:53 PM, Defendant Kirk replied to Mr. Petersen that “Mr. Yeargain is

   not a Kansas licensed attorney and therefore cannot represent other individuals in these

   proceedings…I cannot guarantee that Mr. Yeargain’s participation on your behalf will secure

   your position in the docket.”

39. Thirteen minutes later, Defendant Kirk emailed Chief Deputy Attorney General, Jeffrey

   Chanay, expressing a concern about a “hot topic” issue in the KCC’s quasi-judicial




                                                8
       Case 2:19-cv-02443-HLT-JPO Document 31 Filed 04/27/20 Page 9 of 17




    proceedings. The hot topic to which Defendant Kirk was referring was environmental

    advocates filing oil injection well protests.

40. Chanay referred Defendant Kirk to Jim Welch, the Consumer Protection Division Deputy.

41. On June 12, 2018, Defendant Kirk filed a formal complaint with the Attorney General’s

    office alleging that Mr. Yeargain had engaged in the unauthorized practice of law, citing Ken

    Petersen’s May 14th email as his only evidence.

Non-Attorney Individuals Representing Other Parties before the KCC

42. The KCC regularly encounters individuals without law licenses attempting to appear on

    behalf of corporate oil injection well applicants in KCC proceedings.4

43. Defendant Commissioners have become aware of individuals without law licenses appearing

    on behalf of corporate oil injection well applicants through objections of staff counsel and

    prehearing officers.5

44. On information and belief, Defendant Commissioners have not reported individuals

    attempting to appear on behalf of corporate oil injection well applicants to the Kansas

    Attorney General’s Office for the unauthorized practice of law.

45. Since at least 2017, Defendant Commissioners have also encountered individuals without law

    licenses attempting to appear on behalf of other individuals who had filed protests to oil

    injection well applications.

46. In or around November 2017, Defendant Kirk and Defendant Commissioners received notice

    in the form of a motion to dismiss that two non-attorneys were attempting to appear on behalf



4
  See, e.g., In re Mem. Partnership LLP, 17-CONS-3398-CPEN, “Order Designating Prehearing Officer and Setting
Prehearing Conference”; In re Prarie Gas Operating LLC, 18 -CONS-3181-CPEN, “Motion Eliminate Conf.
Designation and to Require Operator’s Attorney to Enter Appearance to Avoid Default.”
5
  Kirk. Depo. Tr. at 89:15-25.


                                                      9
      Case 2:19-cv-02443-HLT-JPO Document 31 Filed 04/27/20 Page 10 of 17




    of other oil injection well protesters.6 The motion to dismiss accused the two non-attorneys

    of engaging in the unauthorized practice of law. Defendants did not contact the Attorney

    General’s Office to report their attempt to represent other protesters.

Defendant Commissioners and Defendant Kirk Determine to Report Plaintiffs

47. Defendant Kirk spoke with Defendant Commissioners regarding Plaintiffs’ protest activities

    in or around early May 2018 and prior to contacting the Attorney General’s Office.7

48. Defendant Kirk’s communications with the Defendant Commissioners regarding Ms. Hoedel

    and Mr. Yeargain’s protest activities were made within his capacity as counsel to the KCC.8

49. Defendant Kirk’s email to Deputy Attorney General Chanay was sent in his capacity as

    counsel to the Defendant Commissioners and on behalf of the KCC.

50. In all of Defendant Kirk’s communications with the Attorney General’s Office, he was acting

    on behalf of the agency, consistently using “we” to refer to the KCC’s opposition to Ms.

    Hoedel and Mr. Yeargain’s protest activity9 as well as the agency’s willingness to provide

    additional information necessary to perpetuate the investigation.10




6
  In re Cross Bar Energy LLC, 17-CONS-3689-CUIC, “Applicant’s Renewed Motion of Dismissal of All Protests”
7 Kirk Depo. Tr. at 70:1-5 (“Q: […] you said you met with -- the individual commissioners, prior to reaching out to
the Attorney General's office; is that correct? A. That's correct”).
8 Id. at 71:3-19 (“Q. In your conversations with the individual commissioners, did they suggest that you reach out to

the Attorney General? MR. COOPER: That one, I'm going to have to object on the basis of attorney/client privilege.
[…] It's not my privilege, it’s his privilege. […] A: I cannot answer”).
9
  See, e.g., May 14, 2018 Email from Dustin Kirk to Jeffrey Chanay, “We know that the Attorney General would
have jurisdiction but we were unsure how to handle the matter currently”; Kirk Depo. Tr. at 70:17-23 (“Q. […]Who
is we in this -- particular sentence, who is the we you're referring to? A. I probably would be referring to the -- the
KCC, in general. Q. Okay. So the entity? A. Correct.”).
10
   See, e.g., June 12, 2018 Email from Dustin Kirk to Lynette Baker, “I realize that this is pretty minimal to go on at
this point but we do feel the relevant conversations demonstrate that a non-licensed attorney is drafting or sharing
non-legal proceedings…we can help garner more KCC pleadings and emails on these particular dockets should that
be helpful.”


                                                          10
     Case 2:19-cv-02443-HLT-JPO Document 31 Filed 04/27/20 Page 11 of 17




KCC’s Retaliatory Complaint to the Attorney General

51. Defendants spent nearly a month developing their allegations against Ms. Hoedel and Mr.

   Yeargain. Following his initial outreach to Mr. Chanay on May 14, 2018, Defendant Kirk

   spoke with Lynette Baker in the Attorney General’s Office on June 11, 2018 and formally

   filed a complaint on June 12.

52. Defendant Kirk’s email to Ms. Baker explained that he knew the emails and pleading he

   provided as evidence of the unauthorized practice of law “was pretty minimal to go on” but

   insisted “we do feel that the relevant conversations demonstrate that a non-licensed

   individual is drafting or sharing legal pleadings for filing and use.” The “we” referred to

   Defendant Commissioners and Mr. Kirk.

53. All of Defendant Kirk’s correspondence was conducted from his official KCC email address

   (d.kirk@kcc.ks.gov) and all communications with the Attorney General’s Office were made

   in his capacity as the preconference hearing officer for KCC.

54. As an attorney, Defendant Kirk knew, should have known, or could have easily determined

   through minimal research that Ms. Hoedel and Mr. Yeargain’s conduct did not constitute the

   unauthorized practice of law.

55. Defendant Kirk did not review the unauthorized practice of law statute prior to filing KCC’s

   complaint with the Attorney General’s Office nor did he conduct any research.

56. The Defendant Commissioners are also attorneys with several staff counsel at their disposal.

   They knew, should have known, or could have easily determined through minimal research

   that Ms. Hoedel and Mr. Yeargain’s conduct did not constitute the unauthorized practice of

   law.




                                                11
     Case 2:19-cv-02443-HLT-JPO Document 31 Filed 04/27/20 Page 12 of 17




57. The Defendant Commissioners frequently encountered individuals without a law license

   attempting to appear on behalf of a party in agency proceedings, yet, on information and

   belief, never contacted the Attorney General’s Office about their conduct.

Plaintiffs Suffer Economic, Emotional, and Reputational Harms as a Result of Defendants’
Retaliatory Complaint.

58. On July 12, 2018, Shawna Meyer of the Attorney General’s Office notified Mr. Yeargain and

   Ms. Hoedel that they were under investigation and requested a response. When Ms. Hoedel

   requested a copy of the complaint, Ms. Meyer sent her the May 7 and May 8, 2018 emails

   that Defendants attached to their complaint as evidence but nothing else.

59. It took Ms. Hoedel six days to discover the origin and nature of the complaint. The Attorney

   General’s Office insisted that she provide a response to the allegations.

60. The Attorney General’s Office closed its investigation into Ms. Hoedel in September 2018.

   For the duration of the investigation, Ms. Hoedel experienced significant anxiety and

   emotional distress as a result of the investigation. She agonized about the impact a criminal

   record or civil action against her would have on her work and the expenses related to defense

   of such an action. Ms. Hoedel was also running for a seat on the Chase County Commission

   at the time—a race which was adversely impacted and ultimately undermined by Defendants’

   allegations. Additionally, Ms. Hoedel lost $20,000 worth of income from her work as a

   freelance public relations consultant, lost her race for county commissioner and the

   associated salary, and lost future income from clients not wanting to do business with her on

   the basis of allegations that she broke the law.

61. Defendants’ complaint and the resultant Attorney General investigation also undermined Ms.

   Hoedel’s environmental advocacy efforts. Ms. Hoedel has been successful in her advocacy

   because she has built a reputation as a reasonable, respectful, and law-abiding citizen.


                                                12
     Case 2:19-cv-02443-HLT-JPO Document 31 Filed 04/27/20 Page 13 of 17




   Defendants’ allegations and the subsequent Attorney General investigation portrayed Ms.

   Hoedel as an extreme radical and compromised her credibility as an advocate.

62. The Attorney General’s office never notified Mr. Yeargain that the investigation into his

   activities had been closed or otherwise ceased. As far as Mr. Yeargain is aware, the

   investigation Defendants initiated is still ongoing.

63. Mr. Yeargain also experienced mental distress as a result of the investigation. He worried

   about his ability to pay the costs of his legal defense and the impact the investigation would

   have on his standing in the community. Mr. Yeargain rents property and sells cows, both

   business endeavors where his reputation for integrity and good faith are critical for success.

   He also holds seats on both the Kansas Water Office advisory board for Marias des Cynges

   and the Franklin County Democratic Central Committee. Both of Mr. Yeargain’s public

   service positions require him to remain in good moral standing in his community.

64. Mr. Yeargain’s fears about damage to his reputation also extend to the efficacy of his

   environmental advocacy work. A reputation for integrity and honesty is essential to Mr.

   Yeargain’s success challenging injection wells before the KCC where the accuracy of his

   data and legal applications are regularly at issue. The same reputation of integrity is

   necessary to mobilize other citizens who need to be convinced about the potential threat

   certain injection wells might pose.

Ongoing Violations of Plaintiffs’ First Amendment Rights

65. Both Ms. Hoedel and Mr. Yeargain ceased or curtailed their coordinated advocacy activities

   before the KCC during the investigation and have significantly reduced efforts to provide

   assistance to fellow advocates or jointly protest injection sites out of a fear that they would

   draw additional complaints for alleged unauthorized practice of law. A number of other


                                                13
      Case 2:19-cv-02443-HLT-JPO Document 31 Filed 04/27/20 Page 14 of 17




     advocates have also expressed reservations about participating in hearings for fear of being

     the subject of investigation.

66. As a result of Defendants’ complaint, Ms. Hoedel has been reluctant to revive any joint

     advocacy efforts before the KCC and has taken proactive steps to minimize her association

     with other protestants. In particular, Ms. Hoedel has dropped communication with nearly 50

     citizens and more than 20 lawmakers that she had previously rallied in support of her KCC

     advocacy work to protect them from possible retaliation. Additionally, as a result of

     Defendants’ conduct, she started noting that she is not a lawyer on all of her communications

     with the KCC.11

67. Mr. Yeargain has also been fearful to continue collaborative protest work before the KCC.

     He warns other advocates that they may be targeted if they participate in protests.

68. Defendants’ complaint has therefore weakened Plaintiffs’ ability to effectively protest well

     applications and chilled the exercise of their First Amendment right to join together for the

     purpose of obtaining legal redress.

69. Both Ms. Hoedel and Mr. Yeargain fear they will be reported to the Attorney General for

     associating with other oil injection protesters in the future.

70. When asked about the Attorney General investigation into Ms. Hoedel and Mr. Yeargain,

     Defendant Commissioners’ spokeswoman Linda Berry affirmed that attorneys within the

     agency can file an accusation of unauthorized practice of law against oil injection protesters

     with the Attorney General’s Office at any time.12 Because Defendant Commissioners are




11
   Kansas City Star Editorial Board, Activists raised questions about a state agency. Now, the Kansas AG is
investigating them, KANSAS CITY STAR (Aug. 22, 2018), available at
https://www.kansascity.com/opinion/editorials/article217065085.html.
12
   Id.


                                                        14
     Case 2:19-cv-02443-HLT-JPO Document 31 Filed 04/27/20 Page 15 of 17




   attorneys, Ms. Hoedel fears that, through this statement, they have asserted their right to

   report her activities in the future.

71. On information and belief, Defendant Commissioners have continued to target Mr. Yeargain

   and other oil injection protesters with retaliation for their participation in protected First

   Amendment activity by placing them on a “no-contact list” for KCC staff.

                                         Claims for Relief
                                             Count 1
                                     Against all Defendants
                               (Violation of U.S. Const. Amend. I)

72. Plaintiffs repeat and reallege the allegations contained in the foregoing paragraphs as if fully

   set forth herein.

73. The foregoing actions by the Defendants violate 42 U.S.C. § 1983 and the First Amendment

   of the United States Constitution.

74. The First Amendment of the United States Constitution guarantees all citizens freedom of

   association and the right to petition the government, including the right to associate with

   others for the purpose of assisting with litigation.

75. The First Amendment also protects Plaintiffs against retaliation for engaging in

   constitutionally protected activity.

76. Defendants’ baseless complaint to the Kansas Attorney General in response to Plaintiffs’

   assistance to other advocates and coordinated efforts to protest injection wells has caused

   them economic, emotional, and reputational damages, chilled their advocacy efforts before

   the KCC, and constitutes unlawful retaliation under the First Amendment.

77. Defendants’ continuing retaliatory conduct also violates Plaintiffs’ rights to free speech,

   association, and to petition the government for redress guaranteed by the First and Fourteenth

   Amendments of the Constitution.


                                                 15
     Case 2:19-cv-02443-HLT-JPO Document 31 Filed 04/27/20 Page 16 of 17




                                         Prayer for Relief
WHEREFORE, Plaintiffs demand judgement against Defendants on each Count of the

Complaint and the following relief:

   a. Declare that Defendants’ initiation of the investigation into Ms. Hoedel and Mr. Yeargain
       for the unauthorized practice of law violated the First Amendment of the Constitution;
   b. Enjoin Defendant Commissioners from initiating future unauthorized practice of law
       investigations into Plaintiffs for engaging in protected First Amendment activity;
   c. Require Defendant Commissioners to cease targeting Plaintiffs and other oil injection
       well protesters with retaliation for engaging in protected First Amendment activity before
       the KCC;
   d. Require Defendant Commissioners to withdraw their Attorney General complaint against
       Scott Yeargain, to the extent an investigation is still pending;
   e. Require Defendant Commissioners to adopt a uniform policy on appropriate steps to take
       when non-attorneys attempt to appear on behalf of a party in Kansas Corporation
       Commission proceedings;
   f. Require Defendant Commissioners to cease threatening oil injection protesters that they
       will file future complaints with the Attorney General’s office because of their First
       Amendment protected activity;
   g. Order Defendants Kirk, Albrecht, Keene, and Emler, in their individual capacities, to pay
       compensatory damages resulting from their violations of Plaintiffs’ constitutional rights
       and the resulting loss of income, harm to their reputation, and emotional distress;
   h. Award Plaintiffs attorneys’ fees as provided for under 42 U.S.C. §1988; and
   i. Any such other and further relief as the Court deems just and proper.

   Dated: April 27, 2020




                                                16
Case 2:19-cv-02443-HLT-JPO Document 31 Filed 04/27/20 Page 17 of 17




                                                 Respectfully Submitted,


                                          By:      /s/ Lauren Bonds______________
                                                  Lauren Bonds, KS No. 27807
                                                  Zal Kotval Shroff, KS No. 28013
                                                  ACLU Foundation of Kansas
                                                  6701 W. 64th Street, Ste. 210
                                                  Overland Park, KS 66202
                                                  Phone: (913) 490-4100
                                                  Fax: (913) 490-4119
                                                  lbonds@aclukansas.org
                                                  zshroff@aclukansas.org


                                                  ATTORNEYS FOR THE PLAINTIFFS




                            CERTIFICATE OF SERVICE

I HEREBY CERTIFY that the foregoing was electronically filed with the Clerk of the
Court using the CM/ECF system, on this 27th day of April, 2020, which will send a notice
of electronic filing to all attorneys of record.

                                                          /s/ Zal K. Shroff
                                                              Zal K. Shroff




                                         17
